OPINION ON PETITION TO REHEAR
PURYEAR, Judge.
A petition to rehear has been filed by the plaintiffs-appellees, the principal thrust of which is to the effect that the Court has failed to take into consideration the latter portion of T.C.A. § 28-203 and therefore, erroneously held that the defendants’ defensive possessory right does not extend beyond that portion of the property of which they hold actual possession, citing Moore v. Brannan (1957), 42 Tenn.App. 542, 304 S.W.2d 660.
However, we do not think Moore v. Brannan, supra, so holds but, be that as it may, as we pointed out in our original opinion, defendants’ predecessor in title, James A. Key, held possession of the entire tract of land adversely for more than seven whole years prior to the date of his death and therefore, his adverse possession of same inured to the benefit of defendants by virtue of the deed which he executed and delivered to them and which had been duly recorded in the Register’s Office of Clay County, Tennessee, since August 18, 1960.
Also, as we pointed out in our original opinion although separate successive dissei-zins do not aid one another in the absence of privity between the successive disseizors it has been held that successive possessions, if consistent and under the same title, may be connected so as to make out the time to create the bar of T.C.A. § 28-203. Woodruff v. Roysden (1900), 105 Tenn. 491, 58 S.W. 1066; Northcut et al. v. Church et al. (1915), 135 Tenn. 541, 188 S.W. 220; Baker v. Hale (1873), 65 Tenn. 46, all supra.
Therefore, we find no merit in the petition to rehear and it is respectfully denied.
SHRIVER, P. J., and TODD, J., concur.